DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 26 October 2020. Claims 1, 3-10 and 21-22 are pending and examined. Claims 1, 3 and 9 are currently amended. Claims 2 is canceled. Claims 11-17 are withdrawn. Claims 21-22 are new claims.
Response to Amendment
The Amendment filed 01 October, 2020 has been entered. Claims 1, 3-10 and 21-22 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01 October, 2020, with regard to the rejections of claim 1 under 35 USC 102 (a)(1) have been fully considered but they are not persuasive. 
Regarding applicant’s argument that prior art fails to disclose or suggest “the wireless communication unit being awoken or turned on”, the argument is moot because the argument 
Regarding applicant’s argument that prior art fails to disclose or suggest “generating a first signal responsive to the switch reaching the first actuation position, wherein the first signal is configured to change a wireless control communication device from a rest mode to a ready mode”, the examiner respectfully disagrees. 
Tetsuka teaches the first operating member 34 is operated from rest position to a switching position (see at least col 8, lines 50-64), and responsive to this movement, a “power-on” signal is supplied to the detecting members to change the detecting members from a power-off state to a power-on state, i.e. from a rest state to a ready state (see at least col 7, lines 30-45, col 8, lines 50-64). Tetsuka further teaches control device 12 could be provided with a wireless communication unit the wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur, i.e. the control device 12 with detecting members 61 and 62 and the signal controller is a wireless control communication device (see at least col 8, lines 9-22, Fig. 2). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 3-10 and 21-22, the Applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 3-10 and 21-22 are not allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “…wherein the operation component of the bicycle is changed to a listening mode” which is not explicitly disclosed in the specification. Claim 22 is dependent on claim 21. When claim 21 is considered, the changing to a listening mode is in response to the anticipation signal being sent to an operation component. The closest paragraph in the specification is para 0040: “The anticipation signal may alert the one or more listening devices to an increased likelihood of the operation signal. In response, the one or more listening devices may be configured to listen constantly and/or reduce one or more rest gaps between periods of intermittent listening”, i.e. the listening device is already “listening” before the anticipation signal is received and the changing mode is “listen constantly and/or reduce one or more rest gaps” instead of “changed to a listening mode” (also see Fig. 20, actually it is not clear how the anticipation signal can be received if the listening device is not already in a listening mode).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a rest mode” and “a ready mode” in line 3. Claim 1, upon which claim 9 is dependent, already recites “a rest mode” and “a ready mode” in the last line. It is unclear whether the “rest mode” and “ready mode” as recited in claim 9 is the same “rest mode” and “ready mode” as recited in claim 1. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuka (US9056651, hereinafter Tetsuka).
As to claim 1, Tetsuka teaches a wireless control system for a bicycle (Tetsuka, col 8, line 9-22 teaches a wireless control system for a bicycle), comprising: 
a switch device configured to move from a rest position, through a first actuation position, to a second actuation position (Tetsuka, col 6, lines 45-47 teaches operating member at rest position; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position); and 
a control unit comprising a control processor (See at least Tetsuka, col 3, lines 56-63 teaches control device with processor and communicating device; Fig. 2) configured to: 
generate a first signal responsive to movement of the switch device from the rest position to the first actuation position, the first signal configured to change a mode of a component of the bicycle (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2); and 
generate a second signal responsive to movement of the switch device from the first actuation position to the second actuation position, the second signal configured to trigger operation of the component of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position and generating the first signal by the detecting member; also see Fig. 2);
Tetsuka, col 8, lines 9-22 teaches control device 12 could be provided with a wireless communication unit the wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur, i.e. the control device 12 with detecting members 61 and 62 and the signal controller is a wireless control communication device; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2 ).
As to claim 3, Tetsuka teaches the wireless control system of claim 1, wherein the second signal triggers the wireless control communication device to transmit an operation signal, the operation signal configured to trigger operation of an operation component of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 4, Tetsuka teaches the wireless control system of claim 3, wherein the operation component is a gear changer (Tetsuka, col 9, lines 24-36 teaches a gear changer).
As to claim 6, Tetsuka teaches the wireless control system of claim 1, wherein the first signal is configured to change an operation communication device to a ready mode (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on).
As to claim 7, Tetsuka teaches the wireless control system of claim 6, wherein the second signal is an operation signal configured to trigger a shifting operation of a gear changer of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 8, Tetsuka teaches the wireless control system of claim 7, wherein the gear changer comprises an operation processor configured to control the operation communication device of the gear changer to perform the shifting operation responsive to the second signal (Tetsuka, col 5, lines 49-50 teaches a rear shifting device with a control unit that controls rear shifting device in response to a shift control signal from the control device).
As to claim 9, Tetsuka teaches the wireless control system of claim 1, wherein the wireless control communication device configured to change from a rest mode to a ready mode responsive to the first signal and to change from the ready mode to a transmit mode responsive to the second signal (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on; col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur; col 5, lines 49-59 teaches control device transmitting shift control signal to rear control unit; also see Fig. 2).
As to claim 10, Tetsuka teaches the wireless control system of claim 9, wherein the ready mode uses more energy than the rest mode (Tetsuka, col 7, lines 56-63 teaches ready mode uses less energy than rest mode) but less energy than the transmit mode from a power source of the wireless control system (Tetsuka, col 7, lines 46-56 teaches at when activated, the detecting member constantly monitors the operating member, i.e. in ready mode or transmitting mode; col 8, line 65-col 9, line 36 teaches a signal transmitted to control the rear derailleur, i.e. the signal transmitted to the rear derailleur add power consumed by the system which constantly monitors the operating member). 
As to claim 21, Tetsuka teaches the wireless control system of claim 1, wherein while in the ready mode, the wireless control communication device sends an anticipation signal to an operation component, causing a change a mode of the operation component of the bicycle (Tetsuka, col 8, lines 55-64 teaches in the power-on state, electricity passes through the first switching member SW1 to the first detecting member so that the magnet sensors 70 and 71 operate to sense when the first operating member has reached…, i.e. the magnetic sensor is an operation component that receives anticipation signal from the wireless communication device and start to be ready to sense the operating member positions).
As to claim 22, Tetsuka teaches the wireless control system of claim 21, wherein the operation component of the bicycle is changed to a listening mode (Tetsuka, col 8, lines 55-64 teaches the magnet sensors 70 and 71 operate to sense when the first operating member has reached…, i.e. the magnetic sensor is in constant monitoring the operating member positions, i.e. a listening mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US20160339986, hereinafter Jordan).
As to claim 5, Tetsuka teaches the wireless control system of claim 3. 
Tetsuka does not explicitly teach wherein the operation component is an adjustable suspension component.
	However, in the same field of endeavor, Jordan teaches the operation component is an adjustable suspension component (Jordan, para 0023 teaches the control system may be usable with suspension components in addition to gear changers or in the alternative to gear changer).
Tetsuka, col 1, lines 24-30). 
Examiner’s Note 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667